Citation Nr: 1032909	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The Veteran, who is the appellant, served on active duty from 
December 1948 to June 1952 and from January 1953 to February 
1954, including service in the Korean War.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  


FINDINGS OF FACT

1.  In a rating decision in June 2000, the RO declined to reopen 
the claim of service connection for chronic bronchitis; after 
being notified of the rating decision and of his right to appeal, 
the Veteran did not file an appeal.

2.  Evidence submitted since the June 2000 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.






CONCLUSIONS OF LAW

1.  The rating decision in June 2000 by the RO became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been presented since the 
rating decision in June 2000 by the RO and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in 
October 2007.  The notice included the type of evidence needed to 
reopen the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which was 
not redundant or cumulative of evidence previously considered and 
pertained to the reason the claim was previously denied.  The 
claim was previously denied there was no medical evidence that 
linked bronchitis to service.  The notice included the type of 
evidence needed to substantiate the underlying claim of service 
connection.

The Veteran was also notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree of 
disability assignable. 

As for the content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA t records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized on a claim to reopen a previously 
denied claim of service connection unless new and material 
evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  

As new and material evidence has not been presented, a medical 
examination or opinion is not required under 38 C.F.R. § 
3.159(c)(4).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence: Legal Standard

The Veteran's claim of service connection for chronic bronchitis 
was previously denied in June 2000 because there was no medical 
evidence that linked bronchitis to service.  Although that rating 
decision became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7104 and 5108.

As the application to reopen the claim was received in October 
2007, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.



New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence that the Veteran has 
chronic bronchitis which is related to his military service.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously Considered

The evidence previously considered consists of the service 
treatment records showing treatment for acute bronchitis in June 
1952.  On separation examinations in June 1952 and in February 
1954, there was no finding of bronchitis as a current or chronic 
condition.  

After service, VA records from 1969 and from August 1988 to April 
2000 show one incident of acute bronchitis in January 1999.

Additional Evidence

The additional evidence presented since the rating decision in 
June 2000 includes VA records from April 2001 to February 2010 
and the Veteran's testimony at a hearing in June 2010.



As for the VA records, the records show that the Veteran was 
diagnosed with acute bronchitis in January 2003, in February 
2005, and in September 2008.  This evidence is cumulative, that 
is, supporting evidence of evidence previously considered, that 
is, treatment many years after service for bronchitis without 
evidence of a link to service, and cumulative evidence does not 
meet the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.  

In his testimony, the Veteran stated that he had experienced lung 
problems, specifically bronchitis, in service.  He said that 
while stationed in Korea he experienced temperatures of 20 to 30 
degrees below zero, a climate he had never been in before, and 
that the truck he rode did not have a functional heater. 

To the extent the Veteran's testimony describes bronchitis in 
service, the testimony is cumulative, that is, supporting 
evidence of evidence previously considered, that is, treatment of 
acute bronchitis in 1952 in service, and cumulative evidence does 
not meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156. 

To the extent the Veteran's testimony is offered as relating 
post-service bronchitis to acute bronchitis in service, whereas 
here the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)). 

Whether evidence is competent is a legal question, that is, 
whether the evidence is admissible as distinguished from the 
credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).





Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.).  

In this case, whether the Veteran's post-service bronchitis, 
first shown 45 years after service, is due to acute bronchitis in 
service cannot be determined by one's own personal observation 
without having specialized education, training, or experience.  
38 C.F.R. § 3.159.  And it is not argued or shown that the 
Veteran or lay witness is otherwise qualified through 
specialized, education, training, or experience to offer an 
opinion on the causation in this case. 

For this reason, the Veteran's testimony is not competent 
evidence on the unestablished fact necessary to substantiate the 
claim, that is, evidence of current bronchitis linked to acute 
bronchitis in service, the absence of which was the reason the 
claim was previously denied.  And evidence that is not competent 
is not admissible or to be considered and therefore raises no 
reasonable possibility of substantiating the claim. 

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis by 
a medical professional, no such evidence has been presented.  















As the additional evidence is not new and material, the claim of 
service connection bronchitis is not reopened, and the benefit-
of-the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented the claim of 
service connection for chronic bronchitis is not reopened, and 
the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


